              Case 20-16595-AJC      Doc 142     Filed 05/03/21    Page 1 of 13




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                         Case No. 20-16595-AJC
ASTOR EB-5, LLC,
                                                         Chapter 7
               Debtor.
                                       /
   NOTICE OF 2004 EXAMINATION OF CITY NATIONAL BANK, DUCES TECUM
                      (DOCUMENT REQUEST ONLY)

         Drew Dillworth, duly appointed, qualified and acting Chapter 7 Trustee (“Trustee

Dillworth”) of the Debtor’s estate, by and through its undersigned counsel, will command the

production of documents at the offices of the STEARNS WEAVER MILLER WEISSLER ALHADEFF

& SITTERSON, P.A., 150 West Flagler Street, Suite 2200, Miami, FL 33130, at the date and

time indicated below:

                    NAME                                PLACE OF PRODUCTION


Record Custodian                                Stearns Weaver Miller Weissler Alhadeff &
City National Bank                                           Sitterson, P.A.
                                                     150 W. Flagler Street, Suite 2200
                                                            Miami, FL 33130

         Pursuant to Rule 2004, Fed. R. Bankr. P., the Examinee is required to produce the

documents listed on the attached Exhibit A to the duly served Subpoena, on or before 5:00 p.m.

on May 24, 2021, to counsel for Trustee Dillworth at STEARNS WEAVER MILLER WEISSLER

ALHADEFF & SITTERSON, P.A., 150 West Flagler Street, Suite 2200, Miami, FL 33130.
             Case 20-16595-AJC         Doc 142     Filed 05/03/21      Page 2 of 13




Dated: May 3, 2021.


                                             Respectfully submitted,

                                             /s/ Drew M. Dillworth
                                             ERIC J. SILVER, ESQ., FBN: 167835
                                             esilver@stearnsweaver.com
                                             STEARNS WEAVER MILLER
                                              WEISSLER ALHADEFF & SITTERSON, P.A.
                                             Museum Tower Building, Suite 2200
                                             150 West Flagler Street
                                             Miami, Florida 33130
                                             Telephone: (305) 789-3200

                                             Counsel for Trustee Dillworth


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

United States mail to all parties listed on this notice and electronically filed with the Clerk of

Court by using the CM/ECF system which will send a notice of electronic filing to all parties and

counsel identified on the CM/ECF service list attached.

                                                    /s/ Drew M. Dillworth, Esq.
                                                    Drew M. Dillworth, ESQ.
             Case 20-16595-AJC        Doc 142     Filed 05/03/21    Page 3 of 13




                                    SERVICE LIST
                                 Case No. 20-16595-AJC
               United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and should have been
served through CM/ECF.

Geoffrey S. Aaronson                             Joel M. Aresty, Esq.
gaaronson@aspalaw.com                            aresty@mac.com
5408891420@filings.docketbird.com                Counsel for Astor EB-5, LLC
Counsel for Geoffrey S. Aaronson

Terrence Ayala                                   Ricardo Corona, Esq.
tcayala@gmail.com                                bk@coronapa.com
Counsel for Astor EB-5 Funding, LLC, et al.      rcorona@coronapa.com
                                                 Counsel for Corona Law Firm, P.A.

Drew M Dillworth                                 Joshua W Dobin
ddillworth@swmwas.com                            jdobin@melandrussin.com
ddillworth@ecf.axosfs.com                        ltannenbaum@melandbudwick.com
marocha@stearnsweaver.com                        mrbnefs@yahoo.com
Trustee                                          ltannenbaum@ecf.courtdrive.com
                                                 jdobin@ecf.courtdrive.com
                                                 ltannenbaum@ecf.courtdrive.com;
                                                 hornia@ecf.courtdrive.com
                                                 Counsel for Astor EB-5 Funding, LLC, et al.

Dennis A Donet                                   Anna M Gamez
dennis.donet@donetlaw.com                        annie.hernandezgamez@hklaw.com
Counsel for Dennis A. Donet, PA                  maria.gonzalez@hklaw.com
                                                 Counsel for Soho Boutique Astor LLC

Office of the US Trustee                         Brian G Rich
USTPRegion21.MM.ECF@usdoj.gov                    brich@bergersingerman.com
                                                 efile@bergersingerman.com
                                                 efile@ecf.inforuptcy.com
                                                 rperez@bergersingerman.com
                                                 Counsel for 1651 Astor, LLC

Steven H. Rothstein                              Lawrence M Schantz
steverothstein@miamibeachfl.gov                  lschantz@aspalaw.com
Counsel for City of Miami Beach, Florida         Counsel for Lawrence M Schantz

Steven D Schneiderman
Steven.D.Schneiderman@usdoj.gov
Counsel for U.S. Trustee Office of the US
Trustee
              Case 20-16595-AJC   Doc 142    Filed 05/03/21   Page 4 of 13




                                            Eric J Silver
                                            esilver@stearnsweaver.com
                                            jless@stearnsweaver.com
                                            larrazola@stearnsweaver.com
                                            cgraver@stearnsweaver.com
                                            mfernandez@stearnsweaver.com
                                            Counsel for Trustee Drew M Dillworth




#9445159 v1
Case 20-16595-AJC   Doc 142   Filed 05/03/21   Page 5 of 13




              EXHIBIT A
                    Case 20-16595-AJC                Doc 142     Filed 05/03/21         Page 6 of 13


                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.flsb.uscourts.gov
In re:
ASTOR EB-5, LLC,                                                         Case No. 20-16595-AJC
           Debtor.                                                       Chapter 7
                                                 /

                    SUBPOENA FOR RULE 2004 EXAMINATION DUCES TECUM

To:               Records Custodian,
                  City National Bank


[ ]      YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the place, date and time specified
         below to testify in the above jointly administered cases.

PLACE OF TESTIMONY                                          COURTROOM
                                                            DATE AND TIME


[   ]    YOU ARE COMMANDED to appear at the place, date, and time specified below to testify at the taking of a
         deposition in the above case.

PLACE OF DEPOSITION                                         DATE AND TIME
(If documents are not produced)
                                                            May 24, 2021 at 5:00 p.m.
Stearns Weaver, et al.
150 West Flagler Street, Suite 2200
Miami, Florida 33130

         The examination will be recorded by this method: Documents only, no testimony at this time
         unless documents are not received.

[X]      YOU ARE COMMANDED to produce and permit inspection and copying of the documents or objects listed on
         Exhibit A at the place, date, and time specified below:

PLACE                                                       DATE AND TIME:
Stearns Weaver, et al.                                      May 24, 2021 at 5:00 p.m.
150 West Flagler Street, Suite 2200
Miami, Florida 33130

         Any organization not a party to this proceeding that is subpoenaed for the taking of a deposition shall designate
one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth,
for each person designated, the matters on which the person will testify, Rule 30(b)(6), Federal Rules of Civil Procedure,
made applicable in bankruptcy cases and proceedings by Rules 1018, 7030, and 9014, Federal Rules of Bankruptcy
Procedure.

ISSUING OFFICER SIGNATURE                                      TITLE
/s/ Drew M. Dillworth                                          Trustee for Astor EB-5, LLC




                                                           4 of 4
                                           Case 20-16595-AJC                               Doc 142               Filed 05/03/21                   Page 7 of 13


            ISSUING OFFICER’S NAME (PRINT)
            Drew M. Dillworth                                                                                 PHONE: 305-789-3200
            FL Bar No. 167835                                                                                 EMAIL: ddillworth@stearnsweaver.com
            ADDRESS                                                                                           DATE
            Stearns Weaver Miller Weissler Alhadeff & Sitterson, PA.
            Museum Tower, Suite 2200, 150 West Flagler Street                                                 May 3, 2021
            Miami, FL 33130



                                                                            PROOF OF SERVICE
                                         DATE                                                               PLACE

              SERVED
              SERVED ON (PRINT NAME)                                                                        MANNER OF SERVICE

              SERVED BY (PRINT NAME)                                                                    TITLE



                                               DECLARATION OF SERVER
                   I declare under penalty of perjury under the laws of the United States of America that the
            foregoing information contained in the Proof of Service is true and correct.
            Executed on ___________________________             _____________________________
                                                       DATE                                                              SIGNATURE OF SERVER
                                                                                                              _____________________________
                                                                                  ADDRESS OF SERVER
            Rule 45, Federal Rules of Civil Procedure, Subdivisions (c) (d), and (e), as amended on December 1, 2006, made applicable
            in cases under the Bankruptcy Code by Rule 9016, Federal Rules of Bankruptcy Procedure:
(c) PROTECTION OF PERSONS SUBJECT TO SUBPOENAS.                                                               or modify the subpoena or, if the party in whose behalf the subpoena is issued shows a
      (1) A party or an attorney responsible for the issuance and service of a subpoena shall take            substantial need for the testimony or material that cannot be otherwise met without undue
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.              hardship and assures that the person to whom the subpoena is addressed will be reasonably
The court on behalf of which the subpoena was issued shall enforce this duty and impose upon the              compensated, the court may order appearance or production only upon specified
party or attorney in breach of this duty an appropriate sanction, which may include, but is not               conditions.
limited to, lost earnings and a reasonable attorney s fee.                                                    (d) DUTIES IN RESPONDING TO SUBPOENA.
      (2)(A) A person commanded to produce and permit inspection, copying, testing, or sampling                  (1) (A) A person responding to a subpoena to produce documents shall produce them as
of designated electronically stored information, books, papers, documents or tangible things, or              they are kept in the usual course of business or shall organize and label them to correspond
inspection of premises need not appear in person at the place of production or inspection unless              with the categories in the demand.
commanded to appear for deposition, hearing or trial.                                                               (B) If a subpoena does not specify the form or forms for producing electronically stored
      (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit                  information, a person responding to a subpoena must produce the information in a form or
inspection, copying, testing, or sampling may, within 14 days after service of the subpoena or                forms in which the person ordinarily maintains it or in a form or forms that are reasonably
before the time specified for compliance if such time is less than 14 days after service, serve upon          usable.
the party or attorney designated in the subpoena written objection to producing any or all of the                   (C) A person responding to a subpoena need not produce the same electronically stored
designated materials or inspection of the premises - or to producing electronically stored                    information in more than one form.
information in the form or forms requested. If objection is made, the party serving the subpoena                    (D) A person responding to a subpoena need not provide discovery of electronically
shall not be entitled to inspect, copy, test, or sample the materials or inspect the premises except          stored information from sources that the person identifies as not reasonably accessible
pursuant to an order of the court by which the subpoena was issued. If objection has been made,               because of undue burden or cost. On motion to compel discovery or to quash, the person
the party serving the subpoena may, upon notice to the person commanded to produce, move at                   from whom discovery is sought must show that the information sought is not reasonably
any time for an order to compel the production, inspection, copying, testing, or sampling. Such an            accessible because of undue burden or cost. If that showing is made, the court may
order to compel shall protect any person who is not a party or an officer of a party from significant         nonetheless order discovery from such sources if the requesting party shows good cause,
expense resulting from the inspection, copying, testing, or sampling commanded.                               considering the limitations of Rule 26(b)(2)(C). The court may specify conditions for the
      (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify                 discovery.
the subpoena if it                                                                                               (2) (A) When information subject to a subpoena is withheld on a claim that it is privileged
        (i) fails to allow reasonable time for compliance;                                                    or subject to protection as trial-preparation materials, the claim shall be made expressly and
             (ii) requires a person who is not a party or an officer of a party to travel to a place more     shall be supported by a description of the nature of the documents, communications, or things
than 100 miles from the place where that person resides, is employed or regularly transacts                   not produced that is sufficient to enable the demanding party to contest the claim.
business in person, except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a             (B) If information is produced in response to a subpoena that is subject to a claim of
person may in order to attend trial be commanded to travel from any such place within the state in            privilege or of protection as trial-preparation material, the person making the claim may
which the trial is held;                                                                                      notify any party that received the information of the claim and the basis for it. After being
         (iii) requires disclosure of privileged or other protected matter and no exception or waiver         notified, a party must promptly return, sequester, or destroy the specified information and any

                                                                                                        4 of 4
                                            Case 20-16595-AJC                               Doc 142             Filed 05/03/21                  Page 8 of 13


applies; or                                                                                                  copies it has and may not use or disclose the information until the claim is resolved. A
          (iv) subjects a person to undue burden.                                                            receiving party may promptly present the information to the court under seal for a
(B) If a subpoena                                                                                            determination of the claim. If the receiving party disclosed the information before being
          (i) requires disclosure of a trade secret or other confidential research, development, or          notified, it must take reasonable steps to retrieve it. The person who produced the
commercial information, or                                                                                   information must preserve the information until the claim is resolved.
          (ii) requires disclosure of an unretained expert s opinion or information not describing           (e) CONTEMPT. Failure of any person without adequate excuse to obey a subpoena served
specific events or occurrences in dispute and resulting from the expert s study made not at the              upon that person may be deemed a contempt of the court from which the subpoena issued.
request of any party, or                                                                                     An adequate cause for failure to obey exists when a subpoena purports to require a nonparty
          (iii) requires a person who is not a party or an officer of a party to incur substantial expense   to attend or produce at a place not within the limits provided by clause (ii) of subparagraph
to travel more than 100 miles to attend trial, the court may, to protect a person subject to or affected     (c)(3)(A).
by the subpoena, quash




                                                                                                         4 of 4
                 Case 20-16595-AJC         Doc 142      Filed 05/03/21    Page 9 of 13


                                            EXHIBIT “A”
                                        Case No. 20-16595-AJC

                               DEFINITIONS AND INSTRUCTIONS

        For the purposes of responding to each of the document requests set forth below, the following

definitions and instructions should be followed:

   1. “Bankruptcy Case” means the chapter 7 bankruptcy case styled In re Astor EB-5, LLC, Case

No. 20-16595-AJC.

   2.    “Communications” means any transmittal of information by any means or any response

thereto by any means.

   3.   “Concerning” means, directly or indirectly, in whole or in part, containing, constituting,

contradicting, controverting, corroborating, demonstrating, describing, discussing, disputing,

embodying, evidencing, identifying, memorializing, mentioning, pertaining to, proving, rebutting,

recording, refuting, referring to, reflecting, relating to, showing, substantiating, summarizing,

supporting, arising out of or in connection with, or in any way legally, logically, or factually connected

with.

   4. “Debtor” means Astor EB-5, LLC, TIN: XX-XXXXXXX.


   5.   “Document” means any writing, recording, electronically stored information, photograph, or

other tangible or intangible thing from which information may be obtained or derived, including,

without limitation:     original or exact copies of any tangible written, typed, printed, electronic,

photographed, or other form of recorded or graphic matter of every kind or description, however

produced or reproduced, whether mechanically or electronically recorded, draft, final, original,

reproduction, signed or unsigned, regardless of whether approved, signed, sent, received, redrafted, or

executed, and whether handwritten, typed, printed, photostatted, duplicated, carbon or otherwise

copied or produced in any other manner whatsoever. Without limiting the generality of the foregoing,


                                                   4 of 4
                 Case 20-16595-AJC           Doc 142         Filed 05/03/21   Page 10 of 13


“document” shall include communications, correspondence, letters, telegrams, telexes, mailgrams, e-

mails, text messages, instant messaging records or logs, calendars, diaries, memoranda (including

interoffice memoranda, intraoffice memoranda, memoranda for files, and memoranda of telephone,

meeting, or other conversations), notes or notations, minutes, booklets, books, drawings, graphs,

charts, telephone records, telephone messages, voicemail messages, video cassettes, electronic tapes,

microfilms, discs or other recordings, computer programs, printouts, data cards, studies, analysis and

other data compilations from which information can be obtained. Copies of documents which are not

identical duplications of the original, or which contain additions to or deletions from the originals, or

copies of documents which are identical duplications of the originals if the originals are not available,

shall be considered to be separate documents. The term also refers to and includes all metadata

associated with the subject document.

    6. “Person” means the singular or plural natural person, corporation, partnership, association,

organization, government (including all instrumentalities, officers, agents, and subdivisions thereof),

and all other business, legal, or artificial entities.

    7. “Petition Date” means June 17, 2020.

    8. “Request” means a request contained in the SPECIFIC REQUESTS section, infra.

    9. “You” and “Your” means the party receiving this subpoena.

                                              INSTRUCTIONS

        1.      The documents covered by the Requests include all documents in your possession,

custody, or control, regardless of whether such documents or materials are possessed directly by you or

your professionals, advisors, directors, officers, partners, associates, subsidiaries, affiliates, successors,

accountants, investigators, managers, members, shareholders, representatives, employees, attorneys,

agents, third party cloud providers, and any other persons or entities acting on your behalf or under

your control.


                                                         4 of 4
                Case 20-16595-AJC         Doc 142     Filed 05/03/21     Page 11 of 13


       2.      Each Request shall be deemed to be continuing in nature. If at any time additional

documents come into your possession, custody, or control or are brought to your attention, prompt

supplementation of your response to the Requests is required.

       3.      Documents shall be produced in the manner in which they are maintained in the usual

course of the business.     The documents shall be organized and labeled to correspond with the

categories in the Requests. Each Request for a document shall be deemed to include a request for any

and all file folders within which the document was contained, transmittal sheets, cover letters, exhibits,

enclosures, or attachments to the document, in addition to the document itself.

       4.      Documents shall be produced in such fashion as to identify the department, branch, or

office in which they were located and, where applicable, the natural person in whose possession it was

found and the business address of each document’s custodian(s). Each page produced in response to

these Requests shall be stamped with a unique prefix, or otherwise identified, such that the source of

each page or document produced is apparent. At a minimum, the entity producing the document shall

be apparent.

       5.      As to any document requested but withheld based on your assertion of any privilege or

immunity, please set forth: (i) the title of the document; (ii) the type of document (e.g., letter, note,

memorandum, etc.); (iii) the date of the document; (iv) the subject matter of the document; (v) the

identities of all persons who authored the document, or assisted in its preparation, or in whose name

the document was prepared; (vi) the identities of all persons to whom the document was addressed;

(vii) the identities of all other persons to whom the document was sent, or who received, have seen,

have had possession or custody of, or have had disclosed to them the contents of, the document or any

copies thereof; and (viii) sufficient information regarding the grounds for withholding the document to

explain the claim of privilege or immunity.




                                                 4 of 4
                Case 20-16595-AJC        Doc 142      Filed 05/03/21      Page 12 of 13


       6.      If any document requested herein has been destroyed or lost, provide in lieu of the true

and correct copy thereof a description of the document so lost or destroyed, together with the following

information: (i) the date of the document; (ii) a brief description of the document; (iii) the author of

the document; (iv) the date upon which the document was destroyed or lost; and (v) a brief statement

regarding the manner in which the document was lost or destroyed.

       7.      Documents attached to each other shall not be separated.

       8.      Any word written herein in the singular shall be construed as plural or vice versa as

necessary in order to bring within the scope of the Request all documents that might otherwise be

construed to be outside its scope.

       9.      The terms “and” as well as “or” shall be construed disjunctively or conjunctively as

necessary to bring within the scope of the Request all documents that might otherwise be construed to

be outside its scope.

       10.     The terms “all” and “each” shall be construed as “all and each.”

       11.     If any copy of any document for which production is sought, whether a draft or a final

version, is not identical to any other copy thereof, by reason of alterations, notes, comments, initials,

underscoring, indication of routing or other material contained thereon or attached thereto, such non-

identical copy shall be produced separately.

       12.     If you consider any term in any Request to be vague or capable of more than one

meaning, identify the meaning you are ascribing to such term, then respond to the Request as construed

with such word given such meaning.

       13.     Each Request shall be construed independently. No Request should be construed by

reference to any other Request for the purpose of limiting the scope of response to such Request unless

stated otherwise.




                                                 4 of 4
                 Case 20-16595-AJC         Doc 142     Filed 05/03/21   Page 13 of 13


                                     RELEVANT TIME PERIOD

         Unless otherwise stated, the “Relevant Time Period” for the Requests is from four (4) years

prior to the Petition Date to the Petition Date.

                          ELECTRONICALLY STORED INFORMATION

         The Requests call for the production of electronically stored information (“ESI”) and ESI shall

be produced in native form. In searching for electronic documents responsive to these Requests, you

shall search for all such electronic documents regardless of the form in which the document exists or

the location in which it is stored. Among other places, you shall search for electronic documents stored

on all servers, networks, hard drives, desktop computers, notebook computers, personal digital devices,

all back-up storage tapes, and with any third party cloud providers.

                                         SPECIFIC REQUESTS

         Please produce the following documents for the Relevant Time Period:

         A.     All account statements and cancelled checks for any account held by Debtor for the four

years prior to the Petition Date including, without limitation, account ending in 9833 or with the

Debtor’s Tax ID Number.




                                                   4 of 4
#9445054 v1
